Case: 21-60097          Document: 00516345946       Page: 1    Date Filed: 06/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 6, 2022
                                     No. 21-60097
                                   Summary Calendar                     Lyle W. Cayce
                                                                             Clerk

   Ara Khachatryan,

                                                                       Petitioner,

                                          versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                          Petition for Review of an Order of the
                              Board of Immigration Appeals
                                  BIA No. A203 593 134


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam: *   0F




          Ara Khachatryan, a native and citizen of Armenia, petitions for review
   of a decision of the Board of Immigration Appeals (BIA) dismissing his appeal
   from a decision of the Immigration Judge (IJ) concluding that he was
   ineligible for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60097        Document: 00516345946        Page: 2   Date Filed: 06/06/2022




                                    No. 21-60097


   Convention Against Torture (CAT). He challenges the BIA’s conclusions
   that he has not shown eligibility for asylum because he failed to show past
   persecution.    We review his arguments under the substantial evidence
   standard.    See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
   Additionally, we review the decision of the BIA and consider the IJ’s decision
   only insofar as it influenced the BIA. See Singh v. Sessions, 880 F.3d 220, 224
   (5th Cir. 2018).
          Khachatryan has not shown that substantial evidence compels a
   conclusion contrary to that of the BIA on the issue whether he showed past
   persecution. See INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992); Zhang, 432
   F.3d at 344. Additionally, Khachatryan failed to challenge through a motion
   to reconsider the BIA’s findings that he waived his claims that (i) he had
   established a well-founded fear of future persecution; (ii) he was entitled to
   withholding of removal and relief under the CAT; and (iii) he was entitled to
   relief based on his membership in a particular social group. Accordingly, we
   lack jurisdiction to consider whether the BIA’s dismissal of those claims
   based on waiver was error. See 8 U.S.C. § 1252(d)(1); Martinez-Guevara v.
   Garland, 27 F. 4th 353, 360 (5th Cir. 2022); Omari v. Holder, 562 F.3d 314,
   320-21 (5th Cir. 2009).
          Because our resolution of Khachatryan’s petition does not turn on his
   credibility, we do not reach his challenge to the IJ’s and BIA’s adverse
   credibility finding.    We further note that the IJ and BIA reviewed
   Khachatryan’s claim of past persecution independent of their adverse
   credibility finding.
          Khachatryan’s petition for review is DENIED IN PART and
   DISMISSED IN PART for lack of jurisdiction.




                                         2